Citation Nr: 0517439	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for aid and attendance.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active duty from November 1943 to April 1946.  
He died in July 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which denied 
entitlement to aid and attendance allowance for the 
appellant.  

The Board notes that in a decision dated in April 2003 the RO 
granted the appellant entitlement to housebound allowance 
effective March 19, 2003.  Her primary rated disabilities for 
pension purposes are arteriosclerotic heart disease and 
primary degenerative dementia, each rated at 100 percent 
disabling.  She has been rated as incompetent since 2001.  
The decision as to whether to grant the appellant aid and 
attendance was deferred at that time pending the results of a 
VA examination.  After the examination was completed the RO 
denied entitlement to aid and attendance allowance.


FINDING OF FACT

The appellant is capable of feeding herself, dressing 
herself, bathing herself and attending to the needs of nature 
without assistance; she is not blind or bedridden and is not 
a patient in a nursing home.




CONCLUSION OF LAW

The criteria for special monthly pension based on regular aid 
and attendance of another person have not been met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Monthly Pension

The appellant is seeking entitlement to a special monthly 
pension based on the need for regular aid and attendance.  
The appellant asserts that she is dependent upon the aid and 
attendance of another person due to left knee surgery and a 
right knee condition which makes her unable to walk or 
perform "needs of life" without aid.  She therefore 
believes that a VA special monthly pension should be granted.  
The Board notes that the appellant was granted entitlement to 
special monthly pension by reason of being housebound in an 
April 2003 rating decision.  

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance.  
See 38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. 
§ 3.351(a)(5) (2004).

Under 38 C.F.R. § 3.351(b) (2004), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth in 38 C.F.R. § 3.351(c) (2004).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under criteria set forth 
in 38 C.F.R. § 3.352(a)..

A factual need for aid and attendance is established where 
the claimant meets the following considerations: inability of 
the claimant to dress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
environment.  38 C.F.R. § 3.352(a) (2004).  The particular 
personal function(s) that the claimant must be unable to 
perform must be one of the enumerated disabling conditions, 
but he/she is not required to satisfy all of the enumerated 
disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).  VA must consider all of the above-mentioned factors 
within the regulation.  Id. at 24.  

The claimant bears the burden of establishing entitlement to 
the benefits sought.  38 U.S.C.A. § 5107(a) (West 2004).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco, 7 Vet. App. 
55 (1994).


VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159 as follows:

"(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  (2) 
Competent lay evidence means any evidence not requireing that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."

Relevant medical evidence includes a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance from Marcy 2003 and a VA Aid and 
Attendance or Housebound examination from May 2003.  This is 
the only relevant medical evidence in the claims folder.

The VA Form 21-2690 reflects that the appellant had 
difficulty doing activities of daily living by herself.  
Specifically, it showed that she had difficulty taking a 
shower by herself, cooking, and ambulating without an 
assistive device.  She was, at the time of her claim, using a 
walker.  It also noted that she had decreased range of motion 
in her spine due to degenerative joint disease, poor balance, 
and loss of memory.  It was reported that she mostly stayed 
at home unless she left the house to go to a doctor's 
appointment and needed assistance to accompany her.  Finally, 
it was indicated that she left her home 1 or 2 times per week 
if she had an appointment and then it is always with 
supervision.

The May 2003 VA Aid and Attendance or Housebound examination 
noted that the appellant recently underwent a left knee 
arthroscopy and was then diagnosed with a "stretched lateral 
meniscus."  No excision of menisci was done.  She has not 
been able to walk since then, and she was at that time 
receiving physiotherapy on that joint at a rate of three 
sessions per week.  The appellant claimed to have no memory 
problems, and she was able to quickly remember the date, the 
name of the governor of Puerto Rico and the president of the 
USA.  The appellant had a history of a left breast radical 
mastectomy seven years ago and since then has been suffering 
from pain and weakness of the left upper extremity and 
shoulder area.  It was recommended that the appellant use a 
walker but she claimed to have difficulty doing so because of 
her left shoulder pain.  The appellant was wheelchair-ridden, 
but her physiotherapy aimed to make her able to walk.  Upon 
physical examination the appellant was well groomed in clean 
and casual attire.  She was well developed with erect 
posture.  She was well nourished and her gait was normal.  
She reportedly was able to attend to the activities of daily 
living and to meet the needs of nature, namely to eat, bathe, 
dress, and to undress.  According to the examiner, the 
appellant experienced difficulty walking at that time because 
of "alleged" pain and weakness in the knee.  There were no 
limitations of motion of the trunk or deformities of the 
spine.  

Concerning the appellant's ambulation, the examiner noted 
that she was only able to walk for a few steps with the aid 
of a walker within the house because of "alleged" bilateral 
knee joint pain, particularly of the left knee where she just 
underwent an arthroscopic study two weeks ago, with diagnosis 
of stretched lateral menisci.  The examiner recommended that 
the appellant use a four-pronged cane, though the examiner 
noted that she was presently wheelchair-ridden and receiving 
physiotherapy aimed to enable her to walk.  The examiner 
finally diagnosed the appellant with status post left knee 
arthroscopy, radical excision of the left breast with 
residuals, and mild osteoarthritis of the left knee associate 
with small joint effusion.

The Board finds that the appellant's claim must be denied.  
First, the evidence of record contains no evidence that the 
appellant is blind or nearly blind.  Second, the 


appellant is not in a nursing home because of physical or 
mental incapacity.  Finally, the appellant has not 
established a factual need for aid and attendance.  The 
medical evidence shows that she is independent in performing 
her acts of daily living.  According to the Aid and 
Attendance Examination from May 2005 she was able to perform 
the activities of daily living, including being able to eat, 
bathe, dress, and undress.  She was not bedridden or 
hospitalized.  The Board recognizes that the appellant has 
difficulty performing a number of activities, including 
cooking and taking a shower.  See VA Form 21-2680 from March 
2003.  However, the regulations require inability to perform, 
not difficulty in performance, of the acts of daily living.  
The appellant therefore does not meet the very specific 
criteria for a factual need for aid and attendance as defined 
by VA regulations.  38 C.F.R. § 3.352(a) (2004).  As such, 
the Board must deny entitlement to SMP based on the need for 
aid and assistance of another person as the evidence of 
record preponderates against the claim.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not 


of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Court also held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in April 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  

With respect to element (4), the Board notes that the RO's 
April 2003 letter contained a specific request that the 
appellant provide additional evidence in support of her 
claim.  She was also asked to "[S]end the information 
describing additional evidence or the evidence itself to the 
address at the top of this letter by May 11, 2003."  In 
addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a December 2003 statement of 
the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA aid and attendance examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Entitlement to special monthly pension based upon the need 
for aid and attendance is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


